            Case 2:21-cv-03998 Document 1 Filed 09/07/21 Page 1 of 12




                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                       ________________________________________
                                        :
TYRALL McGLOTTEN                        :
251 E. Sheldrake Circle                 :
Dover, DE 19904                         :
                            Plaintiff   :
       v.                               :
                                        :
OMNIMAX INTERNATIONAL, INC.             :
30 Technology Parkway South, Suite 400 :
Peachtree Corners, GA 30092             :
                                        :
       and                              :
                                        :     Civil Action No. _________________
ERICH DOBERENZ                          :
c/o OmniMax International, Inc.         :
30 Technology Parkway South, Suite 400 :
Peachtree Corners, GA 30092             :
                            Defendants :
                       ________________________________________

                                          COMPLAINT

       Plaintiff, Tyrall McGlotten, by and through his attorneys, Derek Smith Law Group,

PLLC, hereby bring this civil action pursuant to the Civil Rights Act of 1964, 42 U.S.C. §§

2000e et. seq., and the Pennsylvania Human Relations Act, 43 P.S. §§ 951, et. seq., and seek

relief for discrimination, disparate treatment, hostile work environment, and retaliation related to

Plaintiff’s employment with Defendant, OmniMax International, Inc., and working under the

supervision and control of Defendant, Erich Doberenz. Plaintiff alleges and avers in support

thereof:

                                              Parties

       1.      Plaintiff, Tyrall McGlotten, is an adult African American / black male individual

approximately thirty-five years of age who currently resides at the above captioned address and
            Case 2:21-cv-03998 Document 1 Filed 09/07/21 Page 2 of 12




at all times relevant was a Shipping, Receiving, and Warehouse Manager and employee for

OmniMax International, Inc.

       2.      Defendant, OmniMax International, Inc., (“OmniMax”) is a corporation duly

existing under the laws of the Commonwealth of Pennsylvania with a registered office at the

above captioned address and at all times relevant was the employer of Plaintiff.

       3.      Defendant Erich Doberenz is an adult male Caucasian / white individual who is

and/or was employed by Defendant OmniMax and at all times relevant was a Plant Manager

and/or supervisor of Plaintiff with the authority to make material decisions over Plaintiff’s

employment including whether to discipline or terminate.

       4.      Defendant OmniMax accepted, agreed, adopted, acquiesced, and/or otherwise was

bound by the actions, omissions, and conduct of its owners, managers, supervisors, employees,

and agents including Defendant Doberenz.

                                     Jurisdiction and Venue

       5.      This Court has subject matter jurisdiction over this matter as it involves a Federal

Question, 28 U.S.C. §1331, and the Court maintains supplemental jurisdiction, 28 U.S.C. §1367,

over the Pennsylvania State Law causes of action.

       6.      Venue is appropriate before this Court as all parties reside in the Eastern District

of Pennsylvania and all actions and omissions giving rise to this litigation occurred in the Eastern

District of Pennsylvania (i.e. Bucks, Montgomery, Delaware, Philadelphia, and Chester County).

       7.      Furthermore, Plaintiff has exhausted his administrative remedies, having filed a

Charge of Discrimination with the Equal Employment Opportunity Commission and the

Pennsylvania Human Relations Commission, and having received a Notice of Right to Sue.




                                                 2
              Case 2:21-cv-03998 Document 1 Filed 09/07/21 Page 3 of 12




                                            Summary of Facts

        8.      Plaintiff, Tyrall McGlotten, was a Shipping, Receiving, and Warehouse Manager

for Defendant OmniMax working out of 805 E. Pennsylvania Boulevard, Feasterville-Trevose,

PA 19053 and earning around $65,000.00 annually.

        9.      Plaintiff was originally hired as an employee of Defendant OmniMax by Tony

Pennington, an African American / black male individual in Georgia.

        10.     Plaintiff was paid a stipend to move to Pennsylvania and work at the foregoing

location, under the supervision of Warehouse Coordinator, Rick Ruszin (Caucasian / white male)

and Plant Manager Defendant Doberenz (Caucasian / white male).

        11.     Plaintiff’s problems began early at the Pennsylvania location.

        12.     Initially, Plaintiff was not trained and when he raised issues about the lack of

training he was told that indeed he was not being properly trained. Nothing was ever done.

        13.     Plaintiff was the 1st Shift Manager and responsible for opening the warehouse,

however, Defendant did not provide Plaintiff a key FOB to unlock the building for four (4)

months. Instead, Plaintiff would arrive at work early and wait for another manager to arrive to

unlock the building. Plaintiff complained multiple times but would get excuses that it was the

faulty key FOB or that Defendant Doberenz would get back to him.

        14.     Plaintiff was a supervisor level employee and was responsible for disciplining

employees, including a primarily Union workforce, but Plaintiff was often, frequently, if not

completely denied authority from his superiors to discipline employees, leaving Plaintiff to

appear unreasonable and powerless in front of a difficult workforce.

        15.     Plaintiff learned that Union employees were told by managers to not work for

Plaintiff and to not listen to Plaintiff.




                                                   3
              Case 2:21-cv-03998 Document 1 Filed 09/07/21 Page 4 of 12




        16.    Plaintiff was not a member of the Union.

        17.    Shortly after a visit from a top-ranking African American employee for Defendant

OmniMax, Plaintiff noticed the Head Customer Service Manager, Roberta (LNU)(Caucasian /

white female) had added a hanging monkey doll to her work area.

        18.    The hanging monkey doll made Plaintiff uncomfortable and the timing of its

appearance had the intent or effect of making Plaintiff feel discriminated against as an African

American / black individual.

        19.    Plaintiff talked to Roberta about the monkey and she asked if it bothered him.

Roberta was not willing to take down the monkey.

        20.    Plaintiff complained to Defendant Doberenz about the monkey, but nothing was

done.

        21.    Plaintiff then complained to Tony Pennington about the monkey on or about April

9, 2019. Plaintiff also complained about the lack of training and general mistreatment.

        22.    In an email to Mr. Pennington on April 14, 2019 Plaintiff states he has been

“treated differently because of my [his] race.” Plaintiff said Mr. Ruszin mistreated minorities.

        23.    Plaintiff requested and had an in-person meeting with Defendant Doberenz and

Rick Ruzin about these complaints.

        24.    After this meeting or after the request for the meeting, on April 24, 2019, the front

windshield of Plaintiff’s vehicle was vandalized / broken while in Defendant’s parking lot

sometime between lunch and end of work.

        25.    As a follow-up to the foregoing meeting, Plaintiff had an in-person meeting with

Mr. Pennington, Defendant Doberenz, and Mr. Ruszin.




                                                 4
             Case 2:21-cv-03998 Document 1 Filed 09/07/21 Page 5 of 12




       26.     Mr. Pennington emailed Plaintiff the following findings regarding Plaintiff’s

complaints: Plaintiff had been properly trained; there had been no mistreatment of minorities;

and, there was nothing that could be done about the monkey.

       27.     On or about June 7, 2019 Kim James (African American / black male), a union

employee, got in Plaintiff’s face and yelled and cursed and threatened Plaintiff.

       28.     Plaintiff wanted to discipline Mr. James but Defendant Doberenz did not agree.

       29.     When Plaintiff returned to the floor he encountered Mr. James and Plaintiff was

nearly drawn into a physical altercation with Mr. James.

       30.     Mr. Pennington placed Plaintiff on a 4-day paid leave after Plaintiff informed Mr.

Pennington he feared being at work.

       31.     A few days later when Plaintiff returned to work, he found a large metal door

blocking the entrance to his office.

       32.     Days later, written on Plaintiff’s office window was a list of “things needed” and

the top line read First Shift Supervisor and then scrawled above that was “a honest.”

       33.     Plaintiff sought to write-up Mr. James on June 24, 2019 for a different matter but

Defendant Doberenz again declined the action and suggested to do so next time.

       34.     Plaintiff initiated a charge of discrimination on July 15, 2019 with the Equal

Employment Opportunity Commission and Pennsylvania Human Relations Commission

regarding race and color discrimination for the foregoing.

       35.     It is alleged and believed Defendants became aware of the charge.

       36.     On or about July 24, 2019 a union employee made a complaint that Plaintiff was

telling employees not to trust another African American / black supervisor (Lorenzo Davis),

stating something to the effect “he is not a real nigga, I’m a real nigga.”




                                                  5
              Case 2:21-cv-03998 Document 1 Filed 09/07/21 Page 6 of 12




        37.     Plaintiff denies having ever made the statement.

        38.     The same employee—who was never identified to Plaintiff—later complained

that Plaintiff called the African American / black supervisor a snitch and said to the employee to

not trust “the people upstairs.”

        39.     Plaintiff denies having ever made these statements also.

        40.     Defendants, including Defendant Doberenz, however, decided and planned to

terminate Plaintiff as a result of the foregoing accusations.

        41.     Plaintiff learned of the decision and knowing he was setup with false accusations

in furtherance of discrimination and retaliation, Plaintiff pre-emptively resigned on or about July

26, 2019.

        42.     Plaintiff alleges and believes the foregoing discipline and termination were

pretext and the result of Defendant’s discrimination and retaliations against Plaintiff on the basis

of race, color, and Plaintiff’s protected activities.

        43.     Plaintiff was forced to constructively discharge due to his complaints, lack of

training, lack of support, and having been racially discriminated against and subject to a hostile

work environment as alleged supra.

        44.     On information and belief, Plaintiff was replaced with a person outside his

protected classes.




                                                    6
               Case 2:21-cv-03998 Document 1 Filed 09/07/21 Page 7 of 12




                                           COUNT ONE
                                   Hostile Work Environment
                       Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et. seq.
                                Plaintiff v. Defendant OmniMax.

         45.    Plaintiff incorporates the foregoing paragraphs as if set forth at length herein.

         46.    Defendant OmniMax is an employer under 42 U.S.C. § 2000 et. seq as it is

engaged in an industry affecting commerce and has 15 or more employees for each working day

in each of 20 or more calendar weeks, in the current or preceding calendar year.

         47.    Plaintiff is a person and has a protected class in that he is African American /

black.

         48.    Under 42 U.S.C. § 2000e-2. [Section 703](a) it shall be an unlawful employment

practice for an employer – (1) to fail or refuse to hire or to discharge any individual, or otherwise

to discriminate against any individual with respect to his compensation, terms, conditions, or

privileges of employment, because of such individual’s race, [or] color, ….”

         49.    Defendant, by and through Defendant Doberenz (a supervisor), Rick Rustin,

Roberta [LNU], Kim James, and others, harassed Plaintiff by denying him training, denying him

abilities to complete work duties, subjecting him to a physically threatening and hostile work

environment, subjecting him to the discriminatory monkey doll, vandalizing his car, vandalizing

his office, blocking his entrance to his office, and other conduct including, but not limited to,

accusing Plaintiff of racial epithets after he had initiated an administrative investigation.

         50.    The foregoing comments and conduct were discriminatory on the basis of race /

color.

         51.    At all times, the comments and conduct were unwelcome and hurtful.

         52.    The foregoing comments and conduct caused a hostile work environment for

Plaintiff as the foregoing impacted Plaintiff’s ability to work.



                                                  7
               Case 2:21-cv-03998 Document 1 Filed 09/07/21 Page 8 of 12




       53.      Plaintiff complained of Defendants race discrimination.

       54.      As a direct and proximate result of Defendant’s discrimination, Plaintiff has

suffered loss of wages including loss of back pay, loss of front pay, loss of amenities of

employment, out-of-pocket expenses, emotional damages, loss of reputation, and other similar

damages, all to Plaintiff’s great detriment.

       55.      Defendant’s actions were willful and wanton and thus require the imposition of

Punitive Damages.

       WHEREFORE, Plaintiff, Tyrall McGlotten, hereby demands judgment in his favor and

against Defendant, OmniMax International, Inc., for any and all damages deemed necessary and

just by the Court.

                                          COUNT TWO
                             Discrimination – Disparate Treatment
                       Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et. seq.
                                Plaintiff v. Defendant OmniMax

       56.      Plaintiff incorporates the foregoing paragraphs as if set forth at length herein.

       57.      Defendant OmniMax discriminated and disparately treated Plaintiff, by and

through its officers, managers, and supervisors, as follows:

          a.    Firing Plaintiff;

          b.    Suspending Plaintiff;

          c.    Disciplining Plaintiff;

          d.    Not supporting and allowing Plaintiff to complete work responsibilities including

                the disciplining of employees, opening the building, and other similar matters;

          e.    Not properly training Plaintiff;

          f.    Not completely, thoroughly, and impartially investigating Plaintiff’s complaints;

          g.    Vandalizing Plaintiff’s vehicle and office;



                                                   8
               Case 2:21-cv-03998 Document 1 Filed 09/07/21 Page 9 of 12




          h.    Replacing Plaintiff with a person/persons outside his protected class; and,

          i.    Other adverse employment actions and treatment denied Plaintiff but permitted to

                similarly situated individuals outside Plaintiff’s protected class.

       58.      As a direct and proximate result of Defendant’s discrimination, Plaintiff has

suffered loss of wages including loss of back pay, loss of front pay, loss of amenities of

employment, out-of-pocket expenses, emotional damages, humiliation, embarrassment, loss of

reputation, and other similar harms, all to Plaintiff’s great detriment.

       59.      Defendant’s actions were willful and wanton and thus require the imposition of

Punitive Damages.

       60.      Alternatively, as Defendant considered Plaintiff’s race and/or color in the

foregoing discrimination, Plaintiff is entitled to a charge for mixed-motive discrimination, which

entitles Plaintiff to an award of Attorney’s fees.

       WHEREFORE, Plaintiff, Tyrall McGlotten, hereby demands judgment in his favor and

against Defendant, OmniMax International, Inc., for any and all damages deemed necessary and

just by the Court.

                                        COUNT THREE
                                            Retaliation
                       Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et. seq.
                                Plaintiff v. Defendant OmniMax

       61.      Plaintiff incorporates the foregoing paragraphs as if set forth at length herein.

       62.      Plaintiff engaged in protected activity when he internally complained to

supervisor and Human Resources of race and color discrimination.

       63.      Plaintiff engaged in protected activity when he filed a charge of discrimination

with administrative agencies regarding race and color discrimination and Defendant knew.




                                                     9
               Case 2:21-cv-03998 Document 1 Filed 09/07/21 Page 10 of 12




         64.     Defendant retaliated against Plaintiff for having made these complaints as alleged

supra.

         65.     Defendant adverse employment actions, animus, and antagonism are/were

temporally proximate to Plaintiff’s foregoing protected activity such that an inference of

retaliation arises.

         66.     Alternatively, Defendant engaged in a series of acts of animus and antagonism

following Plaintiff’s protected activities such that an inference of retaliation arises.

         67.     For example, and not inclusive of all, Defendant disciplined, suspended,

terminated, vandalized property, and took other retaliatory actions against Plaintiff.

         68.     As a direct and proximate result of Defendant’s retaliation, Plaintiff has suffered

loss of wages including loss of back pay, loss of front pay, loss of amenities of employment, out-

of-pocket expenses, emotional damages, loss of reputation, and other similar harms, all to

Plaintiff’s great detriment.

         69.     Defendant’s actions were willful and wanton and thus require the imposition of

Punitive Damages.

         70.     Alternatively, as Defendant considered retaliation in deciding to suspend and/or

termination Plaintiff, Plaintiff is entitled to a charge for mixed-motive discrimination/retaliation,

which entitles Plaintiff to an award of Attorney’s fees.

         WHEREFORE, Plaintiff, Tyrall McGlotten, hereby demands judgment in his favor and

against Defendant, OmniMax International, Inc., for any and all damages deemed necessary and

just by the Court.




                                                  10
              Case 2:21-cv-03998 Document 1 Filed 09/07/21 Page 11 of 12




                                       COUNT FOUR
     Discrimination, Disparate Treatment, Hostile Work Environment, and Retaliation
                 Pennsylvania Human Relations Act, 43 P.S. § 951, et. seq.
                      Plaintiff v. Defendants OmniMax and Doberenz

        71.     Plaintiff incorporates the foregoing paragraphs as if set forth at length herein.

        72.     Defendant OmniMax is an employer under the Pennsylvania Human Relations

Act as it employs citizens of the Commonwealth of Pennsylvania, and also because Defendant

OmniMax resides in the Commonwealth.

        73.     Defendant Doberenz is an employer under the Pennsylvania Human Relations Act

because he aided, abetted, coerced, and/or otherwise facilitated the discrimination, retaliation,

and other wrongful conduct alleged herein.

        74.     Plaintiff is protected under the Pennsylvania Human Relations Act and has the

protected class of being African American (race) and black (color).

        75.     Defendants subjected Plaintiff to a harassing, hostile work environment,

disparately treated Plaintiff, retaliated against Plaintiff, and otherwise discriminated against

Plaintiff, all on the basis of his race, as alleged supra.

        76.     As a direct and proximate result of Defendants discrimination, Plaintiff has

suffered loss of wages including loss of back pay, loss of front pay, loss of amenities of

employment, out of pocket expenses, emotional damages, loss of reputation, and other similar

harms, all to Plaintiff’s great detriment.

        77.     Plaintiff seeks attorney’s fees under the Pennsylvania Human Relations Act.

        WHEREFORE, Plaintiff, Tyrall McGlotten, hereby demands judgment in his favor and

against Defendants, OmniMax International, Inc., and, Erich Doberenz, for any and all damages

deemed necessary and just by the Court.




                                                   11
           Case 2:21-cv-03998 Document 1 Filed 09/07/21 Page 12 of 12




                                     DEREK SMITH LAW GROUP, PLLC




                                     _______________________________
                                     CHRISTOPHER J. DELGAIZO, ESQUIRE
                                     Attorney for Plaintiff

                                     1835 Market Street, Suite 2950
                                     Philadelphia, PA 19103
                                     T: 215-391-4790
                                     Fax: 215-501-5911
                                     Email: Chris@dereksmithlaw.com




Date: September 7, 2021




                                       12
